Citation Nr: 1132533	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  11-00 065A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error in a March 16, 2004 Board of Veterans' Appeals (Board) decision which denied eligibility for accrued Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant's deceased father had recognized military service, including the recognized guerrillas, in the Philippine Commonwealth Army in the service of the United States during World War II from February 1945 to September 1945.  

In a March 16, 2004 decision, the Board of Veterans' Appeals (Board) denied the appellant's claim for accrued VA death benefits, including service connection for the cause of the Veteran's death and dependency and indemnity compensation (DIC).  In January 2011, the appellant submitted a motion alleging that there was clear and unmistakable error (CUE) in the March 16, 2004 Board decision.  



FINDING OF FACT

A March 2004 decision of the Board which denied eligibility for accrued Department of Veterans Affairs (VA) death benefits was consistent with the law and the evidence then of record.


CONCLUSION OF LAW

The March 16, 2004 decision of the Board which denied eligibility for accrued Department of Veterans Affairs (VA) death benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400, 20.1403 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  VCAA includes an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The appellant here contends that the Board committed clear and unmistakable error in connection with a March 2004 decision.  Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE claims.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, the Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  In essence, the Court in Livesay continued to hold that the VCAA is potentially applicable to all pending claims, as it had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  However, the Court further indicated that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2010).  Therefore, the Board finds that no further action is necessary under the VCAA on the CUE issue.

Nevertheless, the Board hastens to point out that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded ample opportunity to present evidence and argument on this matter.  He has not pointed to any pertinent evidence which exists and which has not been associated with his VA claims folder and they have not asked that any additional evidence be obtained.  The Board observes in this connection that, in general, a CUE claim does not involve the submission of additional evidence apart from what already resides in the claims folder.  

Legal Criteria and Analysis

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

VA law provides that Board decisions are subject to revision on the grounds of 
Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  His January 2011 letter included his name, file number, and appeared to reference and indicate disagreement with the Board's March 2004 determination.  Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).

The moving party must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).

38 C.F.R. § 20.1403(a) defines CUE as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In its March 2004 decision, the Board denied entitlement to VA death benefits, including dependency and indemnity compensation (DIC) and accrued benefits for entitlement to service connection for the cause of the Veteran's death.  The basis for the denials was that the Veteran was not service-connected for any disabilities during his lifetime and did not have a claim for VA benefits pending at the time of his death; the Board decision also noted that the Veteran's surviving spouse filed her claim for benefits nearly 5 years after the Veteran's death, in September 2000 and that the appellant filed his application for reimbursement from accrued benefits over a year later, in October 2001.  The Board noted that the appellant did not become permanently incapable of self-support before attaining the age of 18 years and was over the age of 23 when he filed his current claim; therefore, he is not a "child" of a veteran for the purpose of receiving VA benefits.  

Specifically, the Board explained that the Veteran died on November [redacted], 1995, and that the Veteran's surviving spouse filed her claim for death benefits, including DIC, and accrued benefits in September 2000; as the Veteran's surviving spouse did not file her claim for accrued benefits within one year of the Veteran's death, she was not entitled to accrued benefits.   The Board also explained that, when the Veteran's surviving spouse died in April 2001, prior to the RO's denial of service connection for the cause of the Veteran's death, any entitlement to DIC benefits ended.   The Board further noted that the appellant was not eligible for accrued VA death benefits based on the Veteran's death because he was not the Veteran's "child" at the time he filed his claim; the appellant was over the age of 23 and was not permanently incapable of self-support before age 18.  The Board also pointed out that, regardless of the appellant's status, he was not entitled to accrued benefits as the Veteran was not service-connected for any disabilities and had no claims for VA benefits pending at his death.  

The moving party's CUE motion simply reasserts that the same claims for benefits he previously put forth.  There is no specific argument addressing the Board's detailed analysis of why the appellant is not entitled to DIC benefits and accrued benefits on the basis of the Veteran's recognized guerilla service in the Philippines.  Consequently, there is no clear and specific allegation of CUE with regard to the Board's denial of the claims for entitlement to (VA) death benefits, including dependency and indemnity compensation (DIC), and eligibility for accrued benefits.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 38 C.F.R. § 20.1403(b) and (c).  Thus, there is no valid basis of CUE.  38 C.F.R. § 20.1404(b) (requiring moving party to state why the result would have been manifestly different but for the alleged error).

For the foregoing reasons, there was a tenable basis for each of the Board's determinations and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.  There is therefore no basis for a finding of CUE in the Board's March 16, 2004 decision, and the CUE motion must be dismissed without prejudice to refilling.  The benefit-of-the-doubt rule, see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102(2010),  is inapplicable to this determination.  38 C.F.R. § 20.1411(a).

 

ORDER

The motion alleging clear and unmistakable error in a March 16, 2004 Board decision denying entitlement to eligibility for accrued Department of Veterans Affairs (VA) death benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



